DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating a judicial exception into a practical application or provide an inventive concept. 
Claim 31 recites "an apparatus comprising:
a wireless transceiver comprising a radio-frequency integrated circuit configured to couple to an antenna array, the radio-frequency integrated circuit comprising:
a transmit chain comprising an upconversion mixer;
two or more receive chains, each of the two or more receive chains comprising a downconversion mixer having an input coupled to an output of the upconversion mixer; and a multiplexing circuit coupled to outputs of the two or more downconversion mixers”. These steps are similar in concept and ideas that have been identified as abstract idea under the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019. Claim 31 does not include additional elements that would integrate a judicial exception into a practical application or provide an inventive concept. Therefore, claim 31 fail to recite statutory subject matter under 35 U.S.C. 101.

Analysis
The Examiner applies the framework as set forth by the 2019 Revised Patent Subject Matter for determining whether claim 31 is directed to patent-eligible subject matter.
Step one: Are the claims at issue directed to process, machine, manufacture or composition of matter?
Claim 31 recites "an apparatus comprising:
a wireless transceiver comprising a radio-frequency integrated circuit configured to couple to an antenna array, the radio-frequency integrated circuit comprising:
a transmit chain comprising an upconversion mixer;
two or more receive chains, each of the two or more receive chains comprising a downconversion mixer having an input coupled to an output of the upconversion mixer; and a multiplexing circuit coupled to outputs of the two or more downconversion mixers”, is related to an apparatus, which is a statutory category of invention (Step 1: YES).
Step 2A-Prong 1: Are the claims at issue directed to law of nature, a natural phenomenon, or an abstract idea (judicial recognized exception)?
The claim recites the limitation of “a transmit chain comprising an upconversion mixer”;  “two or more receive chains, each of the two or more receive chains comprising a downconversion mixer having an input coupled to an output of the upconversion mixer” and “a multiplexing circuit coupled to outputs of the two or more downconversion mixers”. These limitations, as drafted, are related to different elements of an apparatus that under its broadest reasonable interpretation, is nothing but an abstract description of generic components of the apparatus. That is, other than reciting “a transmit chain comprising an upconversion mixer”; “two or more receive chains, each of the two or more receive chains comprising a downconversion mixer having an input coupled to an output of the upconversion mixer” and “a multiplexing circuit coupled to outputs of the two or more downconversion mixers” nothing in the claim element precludes the steps from practically out of the generic description of the apparatus. Thus, the claim recites an abstract idea (Step 2A-Prong 1: Yes).
Step 2A-Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim does not recite any additional elements other than describing “a transmit chain comprising an upconversion mixer”; “two or more receive chains, each of the two or more receive chains comprising a downconversion mixer having an input coupled to an output of the upconversion mixer” and “a multiplexing circuit coupled to outputs of the two or more downconversion mixers”. These terms recited at a high level of generality, which is a form of insignificant activity. The limitation(s) is/are no more than mere description of generic computer components of the apparatus. In other words there is no “determining step’’ that requires an action by a processor to materialize the actions performed in mind into a practical application. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A-Prong 2: No).
Step 2B: does the claim provides an inventive concept?
As discussed with respect to Step 2A Prong Two, the elements in the claim amounts to no more than mere description of a generic apparatus. 
The same analysis applies here in 2B, i.e., mere description of a generic apparatus cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Thus, the claim is ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 20-22 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Fernando et al., US 2018/0287651A1 (Fernando hereinafter), in view of disclosed prior art Hasegawa et al., US 2016/0084939 A1 (Hasegawa hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Fernando discloses an apparatus (In an example aspect, an apparatus is disclosed. The apparatus includes a first antenna, a second antenna, and a wireless transceiver; see Fernando, paragraph [0006]) comprising:
an antenna array (As shown in FIG. 2, the antennas 124 correspond to the antenna elements 212 within the antenna array 210; see Fernando, paragraph [0035]); and
a wireless transceiver coupled to the antenna array (Using at least one of the antenna elements 212, the wireless transceiver 120 can transmit the proximity detection signal 208-1 while receiving the reflected proximity detection signal 208-2 using at least another one of the antenna elements 212; see Fernando, paragraph [0035]), the antenna array and the wireless transceiver jointly configured to transmit a radar transmit signal and receive two or more radar receive signals (As shown in FIG. 2, the antennas 124 correspond to the antenna elements 212 within the antenna array 210, which can include multiple antenna elements 212-1 to 212-N, where N represents a positive integer. Using at least one of the antenna elements 212, the wireless transceiver 120 can transmit the proximity detection signal 208-1 while receiving the reflected proximity detection signal 208-2 using at least another one of the antenna elements 212. In other words, the wireless transceiver 120 can receive the reflected proximity detection signal 208-2 via a first antenna element 212-1 during a portion of time that the proximity detection signal 208-1 is transmitted via a second antenna element 212-2; see Fernando, paragraph [0035]), the two or more radar receive signals representing portions of the radar transmit signal that are reflected by an object (Such independent detection therefore enables the two or more of the antennas 124 to be configured for different purposes. For example, one of the antennas 124 can be configured for enhanced communication performance while another one of the antennas 124 is simultaneously configured to comply with FCC requirements. As described in further detail with respect to FIG. 3, some of the components of the wireless transceiver 120 can be utilized for both wireless communication and proximity detection; see Fernando, paragraph [0036]),
the wireless transceiver comprising a radio-frequency integrated circuit (The wireless transceiver 120 includes circuitry and logic for transmitting and receiving signals via antennas 124. Components of the wireless transceiver 120 can include amplifiers, mixers, switches, analog-to-digital converters, filters, and so forth for conditioning signals; see Fernando, paragraph [0028]), the radiofrequency integrated circuit comprising:
two or more receive chains each configured to generate a radar beat signal by downconverting a respective radar receive signal of the two or more radar receive signals using the radar transmit signal (In this way, the mixer 312-2 performs a demodulation operation that results in the downconverted receive signal 336 including a beat frequency, which is representative of a frequency offset between the radio-frequency transmit signal 322-1 and the radio-frequency receive signal 322-2; see Fernando, paragraph [0040]. Also see paragraph [0037], “The local oscillator circuitry 126 generates at least one reference signal 330, which enables the mixers 312-1 and 312-2 to upconvert or downconvert analog signals within the transmit or receive chains, respectively” and paragraph [0028], “the wireless transceiver 120 can be realized using multiple or different sections to implement respective transmitting and receiving operations (e.g., separate transmit and receive chains)”); 
Regarding claim 21, Fernando discloses an apparatus (In an example aspect, an apparatus is disclosed. The apparatus includes a first antenna, a second antenna, and a wireless transceiver; see Fernando, paragraph [0006]) comprising:
transmission means for transmitting a radar transmit signal (see Fernando, Fig. 3, element 120. Also see paragraph [0028], “The wireless transceiver 120 includes circuitry and logic for transmitting and receiving signals via antennas 124”); 
reception means for receiving two or more radar receive signals (In some computing devices 102, the antennas 124 may comprise at least two different antennas, at least two antenna elements 212 of an antenna array 210, at least two antenna elements 212 associated with different antenna arrays 210, or any combination thereof; see Fernando, paragraph [0035]), the two or more radar receive signals representing portions of the radar transmit signal that are reflected by an object (The transmitter 302 transmits the radio-frequency transmit signal 322-1 via the antenna element 212-1 and the receiver 304 receives a radio-frequency receive signal 322-2 via the antenna element 212-2. The radio-frequency receive signal 322-2 can include a portion of the radio-frequency transmit signal 322-1 that is reflected by the object 206 (of FIG. 2); see Fernando; paragraph [0039]);
downconversion means for generating two or more radar beat signals by downconverting the two or more radar receive signals using the radar transmit signal (In this way, the mixer 312-2 performs a demodulation operation that results in the downconverted receive signal 336 including a beat frequency, which is representative of a frequency offset between the radio-frequency transmit signal 322-1 and the radio-frequency receive signal 322-2; see Fernando, paragraph [0040]. Also see paragraph [0037], “The local oscillator circuitry 126 generates at least one reference signal 330, which enables the mixers 312-1 and 312-2 to upconvert or downconvert analog signals within the transmit or receive chains, respectively” and paragraph [0028], “the wireless transceiver 120 can be realized using multiple or different sections to implement respective transmitting and receiving operations (e.g., separate transmit and receive chains)”); 
Regarding claim 31, Fernando discloses an apparatus (In an example aspect, an apparatus is disclosed. The apparatus includes a first antenna, a second antenna, and a wireless transceiver; see Fernando, paragraph [0006]) comprising:
a wireless transceiver comprising a radio-frequency integrated circuit configured to couple to an antenna array (As shown in FIG. 2, the antennas 124 correspond to the antenna elements 212 within the antenna array 210, which can include multiple antenna elements 212-1 to 212-N, where N represents a positive integer; see Fernando, paragraph [0035]), the radio-frequency integrated circuit comprising:
a transmit chain comprising an upconversion mixer (An upconverted transmit signal 332 is generated by the mixer 312-1 using the reference signal 330 that is provided by the local oscillator circuitry 126; see paragraph [0038]);
two or more receive chains, each of the two or more receive chains comprising a downconversion mixer having an input coupled to an output of the upconversion mixer (the wireless transceiver 120 can be realized using multiple or different sections to implement respective transmitting and receiving operations (e.g., separate transmit and receive chains); see Fernando, paragraph [0028]. Also see paragraph [0037], “The local oscillator circuitry 126 generates at least one reference signal 330, which enables the mixers 312-1 and 312-2 to upconvert or downconvert analog signals within the transmit or receive chains, respectively”); 
Regarding claims 1, 21 and 31, Fernando does not explicitly disclose and a multiplexing circuit coupled to the two or more receive chains, the multiplexing circuit configured to multiplex the radar beat signals together to generate a composite radar beat signal. In the same filed of endeavor (e.g., communication system) Hasegawa discloses a method related to a radar apparatus that detects an azimuth in which a target is present and an inspection system for inspecting the radar apparatus that comprises and a multiplexing circuit coupled to the two or more receive chains, the multiplexing circuit configured to multiplex the radar beat signals together to generate a composite radar beat signal (The radar apparatus 10 also includes, on a reception side, a reception antenna unit 38, a mixer unit 41, a baseband amplifier unit 43, a multiplexer 55, an A/D (analog-to-digital) converter 57, and a signal processing unit 60; see Hasegawa, paragraph [0033]. Also see paragraph [0036], "The baseband amplifier unit 43 includes N baseband amplifiers 43i (i=N, N being a natural number) in conformity with the antenna elements 40i of the reception antenna unit 38. Each baseband amplifier 43i removes unnecessary frequency components from the beat signal BT and amplifies the" and paragraph [0039], “Referring to FIG. 1 again, the multiplexer 55 selects a single channel CH from among a plurality of channels CH and outputs downstream the beat signal BT from each baseband amplifier 43i. The AID converter 57 samples the output from the multiplexer 55 and converts the sampled beat signal BT to digital data”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Hasegawa regarding a radar apparatus that detects an azimuth in which a target is present and an inspection system for inspecting the radar apparatus into the method related to radar based wireless system of Fernando. The motivation to do so is to incorporate a multiplexer that selects a single channel form plurality of channels and outputs beat signals from each baseband signals (see Hasegawa, paragraphs [0002] and [0039]).
Regarding claim 20, Fernando further discloses wherein: the antenna array comprises a transmit antenna element and two or more receive antenna elements (The transmitter 302 transmits the radio-frequency transmit signal 322-1 via the antenna element 212-1 and the receiver 304 receives a radio-frequency receive signal 322-2 via the antenna element 212-2. The radio-frequency receive signal 322-2 can include a portion of the radio-frequency transmit signal 322-1 that is reflected by the object 206 (of FIG. 2); see Fernando, paragraph [0039]. Also see paragraph [0035], “As shown in FIG. 2, the antennas 124 correspond to the antenna elements 212 within the antenna array 210”);
the two or more receive antenna elements are respectively coupled to the two or more receive chains (the wireless transceiver 120 can be realized using multiple or different sections to implement respective transmitting and receiving operations (e.g., separate transmit and receive chains); see Fernando, paragraph [0028]);
the radio-frequency integrated circuit comprises a transmit chain coupled to the transmit antenna element (The wireless transceiver 120 includes circuitry and logic for transmitting and receiving signals via antennas 124. Components of the wireless transceiver 120 can include amplifiers, mixers, switches, analog-to-digital converters, filters, and so forth for conditioning signals; see Fernando, paragraph [0028]); and
the two or more receive antenna elements and the two or more receive chains are jointly configured to receive the two or more radar receive signals (As shown in FIG. 2, the antennas 124 correspond to the antenna elements 212 within the antenna array 210, which can include multiple antenna elements 212-1 to 212-N, where N represents a positive integer. Using at least one of the antenna elements 212, the wireless transceiver 120 can transmit the proximity detection signal 208-1 while receiving the reflected proximity detection signal 208-2 using at least another one of the antenna elements 212. In other words, the wireless transceiver 120 can receive the reflected proximity detection signal 208-2 via a first antenna element 212-1 during a portion of time that the proximity detection signal 208-1 is transmitted via a second antenna element 212-2; see Fernando, paragraph [0035]) during a portion of time that the transmit chain and the transmit antenna element jointly transmit the radar transmit signal (the wireless transceiver 120 can receive the reflected proximity detection signal 208-2 via a first antenna element 212-1 during a portion of time that the proximity detection signal 208-1 is transmitted via a second antenna element 212-2; see Fernando, paragraph [0035]).
Regarding claim 22, Fernando does not explicitly disclose further comprising: demultiplexing means for extracting the two or more radar beat signals from the composite radar beat signal; and
interface means for propagating the composite radar beat signal from the multiplexing means to the demultiplexing means. In the same filed of endeavor (e.g., communication system) Hasegawa discloses a method related to a radar apparatus that detects an azimuth in which a target is present and an inspection system for inspecting the radar apparatus that comprises further comprising: demultiplexing means for extracting the two or more radar beat signals from the composite radar beat signal (With reference to Fig. 1, Hasegawa discloses multiplexed signal is propagated from the output of A/D converter 57 to the input of the signal processing unit 60. Also see paragraph [0040], “the signal processing unit 60 includes an arithmetic processing unit  ... for performing a fast Fourier transform (FFT) process ... on the data retrieved via the A/D converter 57" and paragraph [0040], “The signal processing unit 60 controls the start and stop of the oscillator 32, and the sampling of the beat signals BT via the AID converter 57”); and
interface means for propagating the composite radar beat signal from the multiplexing means to the demultiplexing means (the multiplexed and A/D-converted beat signal has a lower bandwidth than the summation of the bandwidths of the A/D converted beat signals, thus reducing the requirements in the connection between the output of A/D converter 57 and the input of the signal processing unit 60; this connection is the interface circuitry; see Hasegawa, paragraph [0039] and [0040]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Hasegawa regarding a radar apparatus that detects an azimuth in which a target is present and an inspection system for inspecting the radar apparatus into the method related to radar based wireless system of Fernando. The motivation to do so is to incorporate a multiplexer that selects a single channel form plurality of channels and outputs beat signals from each baseband signals (see Hasegawa, paragraphs [0002] and [0039]).
Regarding claim 30, Fernando further discloses further comprising:
adjusting a transmission parameter based on the angle to produce an adjusted transmission parameter (The transmission parameter 328 can adjust a power level, a beam steering angle, a frequency, a selected antenna or antenna array, or a communication protocol that is used to transmit the uplink signal 202; see Fernando, paragraph [0042]); and
transmitting an uplink signal using the adjusted transmission parameter (In some implementations, the transmission parameters 328 can ensure compliance by specifying a different beam steering angle that enables the uplink signal 202 to be transmitted via the antenna array 210-1 using the second signal path 802-2 instead of the first signal path 802-1; see Fernando, paragraph [0069]).
Regarding claim 32, Fernando further discloses further comprising:
the antenna array (As shown in FIG. 2, the antennas 124 correspond to the antenna elements 212 within the antenna array 210; see Fernando, paragraph [0035]), wherein the antenna array comprises:
a transmit antenna element coupled to the transmit chain (the wireless transceiver 120 can be realized using multiple or different sections to implement respective transmitting and receiving operations (e.g., separate transmit and receive chains); see Fernando, paragraph [0028]); and
two or more receive antenna elements respectively coupled to the two or more receive chains (the wireless transceiver 120 can receive the reflected proximity detection signal 208-2 via a first antenna element 212-1 during a portion of time that the proximity detection signal 208-1 is transmitted via a second antenna element 212-2; see Fernando, paragraph [0035]), wherein:
the upconversion mixer is configured to generate a radar transmit signal (The local oscillator circuitry 126 generates at least one reference signal 330, which enables the mixers 312-1 and 312-2 to upconvert or downconvert analog signals within the transmit or receive chains, respectively; see Fernando, paragraph [0037]);
the transmit antenna element and the transmit chain are jointly configured to transmit the radar transmit signal (the computing device 102 communicates with the base station 104 by transmitting an uplink signal 202 (UL signal 202) or receiving a downlink signal 204 (DL signal 204) via at least one of the antennas 124; see Fernando, paragraph [0032]);
the two or more receive antenna elements and the two or more receive chains are jointly configured to receive two or more radar receive signals representing portions of the radar transmit signal that are reflected by an object (The transmitter 302 transmits the radio-frequency transmit signal 322-1 via the antenna element 212-1 and the receiver 304 receives a radio-frequency receive signal 322-2 via the antenna element 212-2. The radio-frequency receive signal 322-2 can include a portion of the radio-frequency transmit signal 322-1 that is reflected by the object 206 (of FIG. 2); see Fernando, paragraph [0039]);
the two or more downconversion mixers are configured to downconvert the two or more radar receive signals using the radar transmit signal to generate two or more radar beat signals (The downconverted receive signal 336 is generated by the mixer 312-2 using the reference signal 330. If the radio frequency receive signal 322-2 includes a reflected FMCW signal 216, the reference signal 330 can include the frequency-modulated local oscillator signal that is provided to the mixer 312-1. In this way, the mixer 312-2 performs a demodulation operation that results in the downconverted receive signal 336 including a beat frequency, which is representative of a frequency offset between the radio-frequency transmit signal 322-1 and the radio-frequency receive signal 322-2; see Fernando, paragraph [0040]); 
Fernando does not explicitly disclose and the multiplexing circuit is configured to multiplex the two or more radar beat signals together to generate a composite radar beat signal. In the same filed of endeavor (e.g., communication system) Hasegawa discloses a method related to a radar apparatus that detects an azimuth in which a target is present and an inspection system for inspecting the radar apparatus that comprises and the multiplexing circuit is configured to multiplex the two or more radar beat signals together to generate a composite radar beat signal (The radar apparatus 10 also includes, on a reception side, a reception antenna unit 38, a mixer unit 41, a baseband amplifier unit 43, a multiplexer 55, an A/D (analog-to-digital) converter 57, and a signal processing unit 60; see Hasegawa, paragraph [0033]. Also see paragraph [0036], "The baseband amplifier unit 43 includes N baseband amplifiers 43i (i=N, N being a natural number) in conformity with the antenna elements 40i of the reception antenna unit 38. Each baseband amplifier 43i removes unnecessary frequency components from the beat signal BT and amplifies the" and paragraph [0039], “Referring to FIG. 1 again, the multiplexer 55 selects a single channel CH from among a plurality of channels CH and outputs downstream the beat signal BT from each baseband amplifier 43i. The AID converter 57 samples the output from the multiplexer 55 and converts the sampled beat signal BT to digital data”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Hasegawa regarding a radar apparatus that detects an azimuth in which a target is present and an inspection system for inspecting the radar apparatus into the method related to radar based wireless system of Fernando. The motivation to do so is to incorporate a multiplexer that selects a single channel form plurality of channels and outputs beat signals from each baseband signals (see Hasegawa, paragraphs [0002] and [0039]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Fernando et al., US 2018/0287651A1 (Fernando hereinafter), in view of disclosed prior art Hasegawa et al., US 2016/0084939 A1 (Hasegawa hereinafter), as applied to the claims above and further in view of Cohen et al., US 2018/0180713 A1 (Cohen hereinafter).
Here is how the reference teaches the claim.
Regarding claim 2, Fernando and Hasegawa disclose the apparatus of claim 1. Fernando and Hasegawa does not explicitly disclose wherein:
the radar transmit signal and the two or more radar receives signals are associated with a same frequency band. In the same field of endeavor (e.g., communication system) Cohen discloses a method related to a wireless device that is configurable for wireless communications and radar operations that comprises wherein:
the radar transmit signal and the two or more radar receives signals are associated with a same frequency band (In the radar system described in FIG. 8, a directional coupler 820 is used to isolate the transmit and receive signals. This is necessary because the transmitter and the receiver operates simultaneously (also used herein as concurrently) and at the same frequency; see Cohen, paragraph [0040]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Cohen regarding a wireless device that is configurable for wireless communications and radar operations into the method related to radar based wireless system of Fernando and Hasegawa. The motivation to do so is to allow the radar antenna module, designed as part of the phased array communication antenna, to simultaneously operate in transmission and receiving direction using minimal spatial separation (see Cohen, abstract and [0043]).

Claims 3-5 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Fernando et al., US 2018/0287651A1 (Fernando hereinafter), in view of disclosed prior art Hasegawa et al., US 2016/0084939 A1 (Hasegawa hereinafter), as applied to the claims above and further in view of disclosed prior art Lin et al., US 2018/0267144 A1 (Lin hereinafter).
Here is how the reference teaches the claim.
Regarding claims 3-5 and 33, Fernando and Hasegawa disclose the apparatus of claim 1 and the apparatus of claim 32. Fernando and Hasegawa does not explicitly disclose the following features.
Regarding claim 3, wherein:
the wireless transceiver comprises:
a processor;
a demultiplexing circuit; and
interface circuitry coupled between the radio-frequency integrated circuit and the processor; and
the multiplexing circuit is coupled between the two or more receive chains and the interface circuitry, the multiplexing circuit configured to provide the composite radar beat signal to the demultiplexing circuit via the interface circuitry.
Regarding claim 4, wherein: the demultiplexing circuit is implemented within the processor.
Regarding claim 5, wherein: the demultiplexing circuit is implemented within the interface circuitry.
Regarding claim 33, wherein the wireless transceiver comprises:
a processor comprising two or more digital receive chains;
a demultiplexing circuit having two or more outputs coupled to respective digital receive chains of the two or more digital receive chains; and
interface circuitry coupled between the multiplexing circuit and the demultiplexing circuit.
In the same field of endeavor (e.g., communication system) Lin discloses a method related to a re-configurable architecture for a millimetre wave (mm W) radar unit that comprises the following features. 
Regarding claim 3, wherein:
the wireless transceiver (The multi operation mode radar unit architecture 300 includes one or more transmitter antenna(e) 310 and one or more receiver antenna(e) 312 and, in this example, three separate integrated circuit (IC) functions: a mm W transceiver (TxRx) circuit 320; see Lin, paragraph [0039]) comprises:
a processor (see Lin, Fig. 2, element 250);
a demultiplexing circuit (see Lin, Fig. 3, “deMUX” element 348); and
interface circuitry coupled between the radio-frequency integrated circuit and the processor (see Lin, Fig. 2, element 220. Also see paragraph “The reconfigurable radar unit 200 includes one or more transmitter antenna(e) 210 and one or more receiver antenna(e) 212, partitioned into three domains, each supported by a respective IC, namely: a millimetre-wave (mmW)/RF IC (or domain) 220” and paragraph [0033], “The mmW/RF IC (or domain) 220 may support multiple transceiver channels and include circuits and components that function across these”); and
the multiplexing circuit is coupled between the two or more receive chains and the interface circuitry (Lin, in Fig. 2 discloses an array connected to Multiple of TRX receivers, Fig. discloses MUX (366) connected the antenna array 310-313. Also see paragraph [0039]]), the multiplexing circuit configured to provide the composite radar beat signal to the demultiplexing circuit via the interface circuitry (Also, plurality of connections may be replaced with a single connection that transfers multiple signals serially or in a time multiplexed manner. Likewise, single connections carrying multiple signals may be separated out into various different connections carrying subsets of these signals. Therefore, many options exist for transferring signals; see Lin, paragraph [0066]).
Regarding claim 4, wherein: the demultiplexing circuit is implemented within the processor (Lin, in Fig. 3 shows a multi operation mode radar unit that includes a “deMUX” (348). Also see paragraph [0039], “Referring now to FIG. 3, an example overview block diagram of the proposed reconfigurable multi operation mode radar unit 300 is illustrated” and paragraph [0044], “The amplified received radar signal is passed to a down-mixer 330, where it is mixed with a high-frequency un-modulated signal 332 output from the VCO 326. The down-converted received radar signal 334 from down-mixer 330 is input to a demultiplexer 348, which is controlled by a control signal, which in this example is provided by digital control and signal processing unit 352”).
Regarding claim 5, wherein: the demultiplexing circuit is implemented within the interface circuitry (The multiplexer or demultiplexer 366, 348 is, in this example, a switch multiplexer that is configured to connect one input 606 to one of a number of outputs 602, or vice versa. The connection performed by the multiplexer or demultiplexer 366, 348 is controlled based on a selection and control signal 608; see Lin, paragraph [0055]).
Regarding claim 33, wherein the wireless transceiver comprises:
a processor comprising two or more digital receive chains (Lin, in Fig. 2 discloses an array connected to Multiple of TRX receivers, Fig. discloses MUX (366) connected the antenna array 310-313. Also see paragraph [0039]]);
a demultiplexing circuit having two or more outputs coupled to respective digital receive chains of the two or more digital receive chains (Also, plurality of connections may be replaced with a single connection that transfers multiple signals serially or in a time multiplexed manner. Likewise, single connections carrying multiple signals may be separated out into various different connections carrying subsets of these signals. Therefore, many options exist for transferring signals; see Lin, paragraph [0066]); and
interface circuitry coupled between the multiplexing circuit and the demultiplexing circuit (In some examples the control bits to the multiplexer 366 and demultiplexer 348 may be additionally controllable by a user interface, thereby allowing users to exploit the potential of the multi operational mode reconfigurable radar unit; see Lin, paragraph  [0064]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lin regarding a re-configurable architecture for a millimetre wave (mm W) radar unit into the method related to radar based wireless system of Fernando and Hasegawa. The motivation to do so is to provide a flexible radar architecture that supports a wider range of radar techniques, at an acceptable performance level and cost (see Lin, paragraphs [0001] and [0008]).

Claims 10, 15, 17, 18 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Fernando et al., US 2018/0287651A1 (Fernando hereinafter), in view of disclosed prior art Hasegawa et al., US 2016/0084939 A1 (Hasegawa hereinafter), as applied to the claims above and further in view of Iwasa et al., US 2020/0103495 A1 (Iwasa hereinafter).
Here is how the reference teaches the claim.
Regarding claims 10, 15, 17, 18 and 24, Fernando and Hasegawa disclose the apparatus of claim 1 and the apparatus of claim 21. Fernando and Hasegawa does not explicitly disclose the following features.
Regarding claim 10, wherein: the multiplexing circuit comprises a frequency-division multiplexing circuit configured to perform frequency-division multiplexing to generate the composite radar beat signal.
Regarding claim 15, wherein: the multiplexing circuit comprises a code-division multiplexing circuit configured to perform code-division multiplexing to generate the composite radar beat signal.
Regarding claim 17, wherein: the multiplexing circuit comprises a time-division multiplexing circuit configured to perform time-division multiplexing to generate the composite radar beat signal.
Regarding claim 18, wherein: the time-division multiplexing circuit comprises a digital time-division multiplexing circuit, the digital time-division multiplexing circuit comprising:
two or more analog-to-digital converters respectively disposed in the two or more receive chains, each of the two or more analog-to-digital converters configured to generate a digital radar beat signal based on a respective radar beat signal; and
a switching circuit coupled to the two or more analog-to-digital converters and configured to interleave different time segments of the digital radar beat signals together to generate the composite radar beat signal.
Regarding claim 24, wherein the multiplexing means comprises at least one of the following:
analog frequency-division multiplexing means for performing frequency division multiplexing in an analog domain to generate the composite radar beat signal;
digital frequency-division multiplexing means for performing frequency division multiplexing in a digital domain to generate the composite radar beat signal;
code-division multiplexing means for performing code-division multiplexing in the digital domain to generate the composite radar beat signal;
digital time-division multiplexing means for performing time-division multiplexing in the digital domain to generate the composite radar beat signal; or
digital packing means for performing bit packing in the digital domain to generate the composite radar beat signal.
In the same field of endeavor (e.g., communication system) Iwasa discloses a method related to a Multiple Input Multiple Output (MIMO) radar that comprises the following features. 
Regarding claim 10, wherein: the multiplexing circuit comprises a frequency-division multiplexing circuit configured to perform frequency-division multiplexing to generate the composite radar beat signal (an MIMO radar that performs beam scanning by using a plurality of antenna elements not only in the reception branch but also in the transmission branch transmits signals multiplexed by using time division, frequency division, or code division from the plurality of transmission antenna elements, receives signals reflected by peripheral objects at a plurality of reception antenna elements, and separates and receives multiplexed transmission signals from each of the reception signals; see Iwasa, paragraph [0078]. Also see paragraph [0346], “For example, as illustrated in FIG. 40, a difference frequency between the frequency of the transmission signal (transmission frequency modulated wave) and the frequency of the reception signal (reception frequency modulated wave) is acquired as the beat frequency”).
Regarding claim 15, wherein: the multiplexing circuit comprises a code-division multiplexing circuit configured to perform code-division multiplexing to generate the composite radar beat signal (an MIMO radar that performs beam scanning by using a plurality of antenna elements not only in the reception branch but also in the transmission branch transmits signals multiplexed by using time division, frequency division, or code division from the plurality of transmission antenna elements, receives signals reflected by peripheral objects at a plurality of reception antenna elements, and separates and receives multiplexed transmission signals from each of the reception signals; see Iwasa, paragraph [0078]. Also see paragraph [0346], “For example, as illustrated in FIG. 40, a difference frequency between the frequency of the transmission signal (transmission frequency modulated wave) and the frequency of the reception signal (reception frequency modulated wave) is acquired as the beat frequency”).
Regarding claim 17, wherein: the multiplexing circuit comprises a time-division multiplexing circuit configured to perform time-division multiplexing to generate the composite radar beat signal (an MIMO radar that performs beam scanning by using a plurality of antenna elements not only in the reception branch but also in the transmission branch transmits signals multiplexed by using time division, frequency division, or code division from the plurality of transmission antenna elements, receives signals reflected by peripheral objects at a plurality of reception antenna elements, and separates and receives multiplexed transmission signals from each of the reception signals; see Iwasa, paragraph [0078]. Also see paragraph [0346], “For example, as illustrated in FIG. 40, a difference frequency between the frequency of the transmission signal (transmission frequency modulated wave) and the frequency of the reception signal (reception frequency modulated wave) is acquired as the beat frequency”).
Regarding claim 18, Fernando does not disclose wherein: the time-division multiplexing circuit comprises a digital time-division multiplexing circuit, the digital time-division multiplexing circuit comprising:
two or more analog-to-digital converters respectively disposed in the two or more receive chains (see Iwasa, Fig. 6 element 202 which comprises antenna 202-1- 202-Na where signals from the antenna chain is connected to first (208) and second (209) A/D convertor), each of the two or more analog-to-digital converters configured to generate a digital radar beat signal based on a respective radar beat signal (Mixer section 502 included in reception radio section 501 in each of antenna element system processors 201-1 to 201-Na of radar receiver 200b mixes the frequency modulated signals that are transmission signals (signals inputted from directional coupler 404) with the received reflected wave signals, and the mixed signals pass LPF 503 included in reception radio section 501. Thereby, a beat signal having a beat frequency corresponding to delay time of the reflected wave signal is extracted as the output of LPF 503; see Iwasa, paragraph [0346]);
Regarding claim 24, wherein the multiplexing means comprises at least one of the following:
analog frequency-division multiplexing means for performing frequency division multiplexing in an analog domain to generate the composite radar beat signal;
digital frequency-division multiplexing means for performing frequency division multiplexing in a digital domain to generate the composite radar beat signal;
code-division multiplexing means for performing code-division multiplexing in the digital domain to generate the composite radar beat signal;
digital time-division multiplexing means for performing time-division multiplexing in the digital domain to generate the composite radar beat signal; or
digital packing means for performing bit packing in the digital domain to generate the composite radar beat signal (an MIMO radar that performs beam scanning by using a plurality of antenna elements not only in the reception branch but also in the transmission branch transmits signals multiplexed by using time division, frequency division, or code division from the plurality of transmission antenna elements, receives signals reflected by peripheral objects at a plurality of reception antenna elements, and separates and receives multiplexed transmission signals from each of the reception signals; see Iwasa, paragraph [0078]. Also see paragraph [0120], “DA converter 112 converts the code sequence (digital signals) outputted from code memory 111 to analog baseband signals”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Iwasa regarding a Multiple Input Multiple Output (MIMO) radar into the method related to radar based wireless system of Fernando and Hasegawa. The motivation to do so is to provide an optimal effective aperture length of the array antenna with smaller number of elements (see Iwasa, paragraphs [0004] and [0005]).
Regarding claim 18, Fernando and Iwasa do not disclose a switching circuit coupled to the two or more analog-to-digital converters and configured to interleave different time segments of the digital radar beat signals together to generate the composite radar beat signal. In the same filed of endeavor (e.g., communication system) Hasegawa discloses a method related to a radar apparatus that detects an azimuth in which a target is present and an inspection system for inspecting the radar apparatus that comprises a switching circuit coupled to the two or more analog-to-digital converters and configured to interleave different time segments of the digital radar beat signals together to generate the composite radar beat signal (The radar apparatus 10 also includes, on a reception side, a reception antenna unit 38, a mixer unit 41, a baseband amplifier unit 43, a multiplexer 55, an A/D (analog-to-digital) converter 57, and a signal processing unit 60; see Hasegawa, paragraph [0033]. Also see paragraph [0036], "The baseband amplifier unit 43 includes N baseband amplifiers 43i (i=N, N being a natural number) in conformity with the antenna elements 40i of the reception antenna unit 38. Each baseband amplifier 43i removes unnecessary frequency components from the beat signal BT and amplifies the" and paragraph [0039], “Referring to FIG. 1 again, the multiplexer 55 selects a single channel CH from among a plurality of channels CH and outputs downstream the beat signal BT from each baseband amplifier 43i. The AID converter 57 samples the output from the multiplexer 55 and converts the sampled beat signal BT to digital data”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Hasegawa regarding a radar apparatus that detects an azimuth in which a target is present and an inspection system for inspecting the radar apparatus into the method related to radar based wireless system of Fernando and Iwasa. The motivation to do so is to incorporate a multiplexer that selects a single channel form plurality of channels and outputs beat signals from each baseband signals (see Hasegawa, paragraphs [0002] and [0039]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Fernando et al., US 2018/0287651A1 (Fernando hereinafter), in view of disclosed prior art Hasegawa et al., US 2016/0084939 A1 (Hasegawa hereinafter), as applied to the claims above and further in view of Watanabe et al., US 2020/0185804 A1 (Watanabe hereinafter).
Here is how the reference teaches the claim.
Regarding claim 11, Fernando and Hasegawa disclose the apparatus of claim 10. Fernando and Hasegawa do not explicitly disclose wherein: the frequency-division multiplexing circuit is configured to:
shift frequencies of the radar beat signals by different amounts to generate frequency-shifted radar beat signals; and
generate the composite radar beat signal based on the frequency shifted radar beat signals. In the same field of endeavor (e.g., communication system) Watanabe discloses a method related to microwaves and millimeter waves to be used in a radar system that comprises wherein: the frequency-division multiplexing circuit is configured to:
shift frequencies of the radar beat signals by different amounts to generate frequency-shifted radar beat signals (A mixer that causes a certain frequency shift in the output of a receiving antenna is added. By using a transmission signal and a reception signal with a shifted frequency, a pseudo Doppler signal can be obtained; see Watanabe, paragraph [0312]); and
generate the composite radar beat signal based on the frequency shifted radar beat signals (Each mixer 584 mixes a transmission wave and a reception wave to generate a beat signal. The A/D converter 587 converts the beat signal, which is an analog signal, into several hundred pieces of digital data (sampling data), for example; see Watanabe, paragraph [0300]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Watanabe regarding microwaves and millimeter waves to be used in a radar system into the method related to radar based wireless system of Fernando and Hasegawa. The motivation to do so is to provide a radar device or a radar system that could be incorporated in moving entities such as vehicles, marine vessels, aircraft, robots, or the like (see Watanabe, paragraphs [0002] and [0179]).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Fernando et al., US 2018/0287651A1 (Fernando hereinafter), in view of disclosed prior art Hasegawa et al., US 2016/0084939 A1 (Hasegawa hereinafter), as applied to the claims above and further in view of disclosed prior art Lien et al., US 2018/0348353 A1 (Lien hereinafter).
Here is how the reference teaches the claim.
Regarding claim 23, Fernando and Hasegawa disclose the apparatus of claim 22. Fernando and Hasegawa do not explicitly disclose further comprising:
digital beamforming means for generating a spatial response that indicates an angular position of the object based on the two or more radar beat signals extracted by the demultiplexing means. In the same field of endeavor (e.g., communication system) Lien discloses a method related to enabling digital beamforming for radar sensing using a wireless communication chipset that comprises a method related to enabling digital beamforming for radar sensing using a wireless communication chipset that comprise further comprising:
digital beamforming means for generating a spatial response that indicates an angular position of the object based on the two or more radar beat signals extracted by the demultiplexing means (The wireless communication chipset is also configured to produce baseband data via the at least three receivers. The baseband data is based on the radar signal that is received. The digital beamformer is configured to obtain the baseband data produced by the at least three receivers. The digital beamformer also performs digital beamforming by generating a spatial response based on the baseband data to enable an angular position of the target to be determined; see Lien, paragraph [0005]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lien regarding enabling digital beamforming for radar sensing using a wireless communication chipset into the method related to radar based wireless system of Fernando and Hasegawa. The motivation to do so is to provide a controller that can further select antennas to be used for receiving the radar signal so that the wireless communication chipset for digital beamforming can be further optimized (see Lien, abstract).

Claims 25 and 27-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Hasegawa et al., US 2016/0084939 A1 (Hasegawa hereinafter), in view of disclosed prior art Fernando et al., US 2018/0287651A1 (Fernando hereinafter).
Here is how the references teach the claims.
Regarding claim 25, Hasegawa discloses a method for multiplexing radar beat signals to facilitate propagation across interface circuitry (the multiplexed and A/D-converted beat signal has a lower bandwidth than the summation of the bandwidths of the A/D converted beat signals, thus reducing the requirements in the connection between the output of A/D converter 57 and the input of the signal processing unit 60; this connection is the interface circuitry; see Hasegawa, paragraph [0039] and [0040]), the method comprising:
transmitting a radar transmit signal (radar apparatus of this type includes a transmitting unit, a receiving unit, a plurality of mixer units, a plurality of amplifier units, and a signal processing unit. The transmitting unit transmits radar waves; see Hasegawa, paragraph [0003]);
receiving two or more radar receive signals, the two or more radar receive signals representing portions of the radar transmit signal that are reflected by an object (The reception antenna unit 38 includes N antenna elements 40i (i=N, N being a natural number). Each antenna element 40i is assigned a single channel CH; see Hasegawa, paragraph [0034]. Also see paragraph [0044], "of the radar waves that have been sent out from the transmission antenna 36, the radar waves that are reflected by a target are received, as incoming waves, by all of the antenna elements 40i configuring the reception antenna unit 38"); … multiplexing the two or more radar beat signals together to generate a composite radar beat signal (The radar apparatus 10 also includes, on a reception side, a reception antenna unit 38, a mixer unit 41, a baseband amplifier unit 43, a multiplexer 55, an A/D (analog-to-digital) converter 57, and a signal processing unit 60; see Hasegawa, paragraph [0033]. Also see paragraph [0036], "The baseband amplifier unit 43 includes N baseband amplifiers 43i (i=N, N being a natural number) in conformity with the antenna elements 40i of the reception antenna unit 38. Each baseband amplifier 43i removes unnecessary frequency components from the beat signal BT and amplifies the" and paragraph [0039], “Referring to FIG. 1 again, the multiplexer 55 selects a single channel CH from among a plurality of channels CH and outputs downstream the beat signal BT from each baseband amplifier 43i. The AID converter 57 samples the output from the multiplexer 55 and converts the sampled beat signal BT to digital data”); and
propagating the composite radar beat signal across the interface circuitry (With reference to Fig. 1, Hasegawa discloses multiplexed signal is propagated from the output of A/D converter 57 to the input of the signal processing unit 60. Also see paragraph [0040], “the signal processing unit 60 includes an arithmetic processing unit  ... for performing a fast Fourier transform (FFT) process ... on the data retrieved via the A/D converter 57" and paragraph [0040], “The signal processing unit 60 controls the start and stop of the oscillator 32, and the sampling of the beat signals BT via the AID converter 57”).
Hasegawa does not explicitly disclose downconverting the two or more radar receive signals using the radar transmit signal to generate two or more radar beat signals. In the same field of endeavor (e.g., communication system) Fernando discloses a method related to range-based transmission parameter adjustment that comprises downconverting the two or more radar receive signals using the radar transmit signal to generate two or more radar beat signals (In this way, the mixer 312-2 performs a demodulation operation that results in the downconverted receive signal 336 including a beat frequency, which is representative of a frequency offset between the radio-frequency transmit signal 322-1 and the radio-frequency receive signal 322-2; see Fernando, paragraph [0040]. Also see paragraph [0037], “The local oscillator circuitry 126 generates at least one reference signal 330, which enables the mixers 312-1 and 312-2 to upconvert or downconvert analog signals within the transmit or receive chains, respectively” and paragraph [0028], “the wireless transceiver 120 can be realized using multiple or different sections to implement respective transmitting and receiving operations (e.g., separate transmit and receive chains)”);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Fernando regarding range-based transmission parameter adjustment into the method related to a radar apparatus of Hasegawa. The motivation to do so is to enable a wireless transceiver to perform proximity detection to adjust transmission parameters for wireless communications (see Fernando, abstract and paragraph [0002]).
Regarding claim 27, Hasegawa further discloses wherein: the interface circuitry comprises resource-constrained interface circuitry having a smaller bandwidth relative to a bandwidth of any of the two or more radar receive signals (the multiplexed and A/D-converted beat signal has a lower bandwidth than the summation of the bandwidths of the A/D converted beat signals, thus reducing the requirements in the connection between the output of A/D converter 57 and the input of the signal processing unit 60; this connection is the interface circuitry; see Hasegawa, paragraph [0039] and [0040]).
Regarding claim 28, Hasegawa further discloses wherein: the propagating of the composite radar beat signal across the interface circuitry comprises propagating the composite radar beat signal across the interface circuitry from a radio-frequency integrated circuit to a processor (the multiplexed and A/D-converted beat signal has a lower bandwidth than the summation of the bandwidths of the A/D converted beat signals, thus reducing the requirements in the connection between the output of A/D converter 57 and the input of the signal processing unit 60; this connection is the interface circuitry; see Hasegawa, paragraph [0039] and [0040]).

Claims 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Hasegawa et al., US 2016/0084939 A1 (Hasegawa hereinafter), in view of disclosed prior art Fernando et al., US 2018/0287651A1 (Fernando hereinafter), as applied to the claims above and further in view of disclosed prior art Lien et al., US 2018/0348353 A1 (Lien hereinafter).
Here is how the references teach the claims.
Regarding claim 29, Hasegawa discloses further comprising: demultiplexing the composite radar beat signal to extract the two or more radar beat signals (Subsequently, the amplified beat signals BT are supplied to the A/D converter 57 via the multiplexer 55, and the A/D converter 57 samples the beat signals BT. The sampling values of the beat signals BT are retrieved by the signal processing unit 60; see Hasegawa, paragraph [0044]).
Regarding claims 26 and 29, Hasegawa and Fernando do not explicitly disclose the following features. 
Regarding claim 26, wherein: the interface circuitry comprises resource-constrained interface circuitry including a smaller quantity of communication paths relative to a quantity of radar beat signals in the two or more radar beat signals.
Regarding claim 29, performing digital beamforming to generate a spatial response that represents an angle to the object based on the two or more radar beat signals; and
determining the angle to the object based on the spatial response.
In the same field of endeavor (e.g., communication system) Lien discloses a method related to enabling digital beamforming for radar sensing using a wireless communication chipset that comprises the following features.
Regarding claim 26, wherein: the interface circuitry comprises resource-constrained interface circuitry including a smaller quantity of communication paths relative to a quantity of radar beat signals in the two or more radar beat signals (For example, the controller 310 can cause the wireless communication chipset 104 to transmit the radar signal 1000-1 and the communication signal 1000-2 at different times if the wireless communication chipset 104 has limited resources (e.g., a limited number of transceivers 406 and antennas 404). Alternatively, the controller 310 can cause the wireless communication chipset 104 to transmit the radar signal 1000-1 and the communication signal 1000-2 simultaneously, such as in cases that the wireless communication chipset 104 supports MIMO; see Lien, paragraph [0098]).
Regarding claim 29, performing digital beamforming to generate a spatial response that represents an angle to the object based on the two or more radar beat signals (Each of the multiple receiver chains generates baseband data, which is used for digital beamforming. The wireless communication chipset can provide the baseband data to a digital beamformer, which generates a spatial response based on the baseband data; see Lien, paragraph [0004]); and
determining the angle to the object based on the spatial response (Each of the multiple receiver chains generates baseband data, which is used for digital beamforming. The wireless communication chipset can provide the baseband data to a digital beamformer, which generates a spatial response based on the baseband data. By analyzing the spatial response, an angular position of the target may be determined; see Lien, paragraph [0004]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lien regarding enabling digital beamforming for radar sensing using a wireless communication chipset into the method related to radar apparatus of Hasegawa and Fernando. The motivation to do so is to provide a controller that can further select antennas to be used for receiving the radar signal so that the wireless communication chipset for digital beamforming can be further optimized (see Lien, abstract).

Allowable Subject Matter
Claims 6-9, 12-14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 05/17/2022